                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION



                                      )
STRAITS FINANCIAL LLC,                )
                                      )
               Plaintiff,             )
                                      )
           v.                         )
                                      )
TEN SLEEP CATTLE CO. and RICHARD      )
CARTER,                               )
                                      )
               Defendants.
                                      )
                                      )
                                      )
TEN SLEEP CATTLE CO. and                Case No. 1:12-cv-06110
                                      )
RICHARD CARTER,
                                      ) Honorable Manish Shah
               Counter-Plaintiffs and )
               Third-Party Plaintiff, )
                                      )
           v.                         )
                                      )
                                      )
STRAITS FINANCIAL LLC,
                                      )
                                      )
               Counter-Defendant,
                                      )
                                      )
     and
                                      )
                                      )
JASON PERKINS,
                                      )
                                      )
               Third-Party Defendant.
                                      )


             TEN SLEEP CATTLE CO. AND RICHARD CARTER’S
                  MOTION FOR ENTRY OF JUDGMENT
        Ten Sleep Cattle Co. and Richard Carter (collectively “Ten Sleep”), by their

attorneys and pursuant to the Opinion and Final Judgment issued by the Seventh

Circuit Court of Appeals on August 13, 2018 (Dkt. ## 176, 177), move this Court for

entry of judgment in the amount of $2,206,754.80, plus prejudgment interest in the

amount of $309,867.67, post-judgment interest calculated on a compounded annual

basis at the rate of 0.65% until paid in full, and attorneys’ fees.

        In support of this Motion, Ten Sleep submits the accompanying Memorandum in

Support of Motion for Entry of Judgment filed contemporaneously with this Motion.

Ten Sleep will separately submit its Petition for Supplemental Award of Attorneys’

Fees.

Dated: October 9, 2018                             Respectfully submitted,




                                                   /s/ Nancy L. Hendrickson
                                                   One of the attorneys for Ten Sleep Cattle
                                                   Co. and Richard Carter



Nancy L. Hendrickson
ARDC No. 6207710
KAUFMAN DOLOWICH & VOLUCK
135 S. LaSalle St. Suite 2100
Chicago, IL 60603
(312) 863-3663
nhendrickson@kdvlaw.com
                            CERTIFICATE OF SERVICE

       Nancy L. Hendrickson, an attorney, hereby certifies that on October 9, 2018
she caused a copy of Ten Sleep Cattle Company’s and Richard Carter’s Motion for
Entry of Judgment to be served via the Court’s ECF/electronic mailing system upon:

      Howard J. Stein
      Attorney at Law
      70 West Madison Street
      Suite 2100
      Chicago, IL 60602
      hsteinlaw@aol.com



      James McGurk
      10 South LaSalle Street
      Suite 3300
      Chicago, IL 60603
      jamcgurk@flash.net




                                              /s/ Nancy L. Hendrickson
